DETAILED ACTION
This is responsive to the RCE filed 14 December 2021.
Claims 1-3, 8, 14 and 21-35 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 8, 14 and 21-35 have been considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 14 and 21-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claim 1, in lines 16-17, recites the limitation “converting the transmitted code to a voice-based code corresponding to a user uttering the voice command” which was not disclosed in the original specification. The specification at most discloses converting the voice command to text (see Published Application [0088]). There is no disclosure of converting the claimed transmitted code to a voice-based code. As a matter of fact what the specification refers to as voice-based code is the claimed uttered spoken code (see Published Application [0088]).
Claim 1, in lines 18-19, recites the limitation “comparing the received spoken code and the voice-based code” which was not disclosed in the original specification. There is no disclosure of a spoken code to a voice-based code. In other words, the original specification does not disclose comparing two audio-based codes. Actually, the claimed uttered spoken code is converted to text before being compared to the transmitted code (see Published Application [0088]).
It also follows that the specification does not disclose “performing, responsive to the comparison of the received spoken code and the voice-based code, an action corresponding to the voice command” as claimed in lines 20-22 of claim 1.

Further, claim 25, in lines 2-4, recites “converting the voice command to a valid voice command, wherein the valid voice command is selected, based on intent of the user, from a set of one or more commands associated with the voice-based gateway device” which was not disclosed in the original specification. Claim 31 recites similar limitations and is likewise rejected.
In addition, claim 26, in lines 2-6, recites “generating an updated authorization code; and synchronizing the voice-based gateway device and the selected client device to use the updated authorization code, wherein the code transmitted to the selected client device is encrypted with the updated authorization code” which was not disclosed in the original specification. Claim 31 recites similar limitations and is likewise rejected.
Furthermore, claim 27, in lines 2-6, recites “receiving an updated authorization code; and synchronizing the voice-based gateway device and the selected client device to use the updated authorization code, wherein the code transmitted to the selected client device is encrypted with the updated authorization code” which was not disclosed in the original specification. Claim 33 recites similar limitations and is likewise rejected.
Prior art disclosing the new matters of claims 1-3, 8, 14, 21-29 and 31-35 was not found.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30, in lines 10-11 recites the limitation “comparing the received spoken code and a code corresponding to the code transmitted to the selected client device”. However, there is no proper antecedent basis for “the code transmitted to the selected client device”. The limitation will be interpreted as ‘comparing the received spoken code and a code corresponding to [[the]] a code transmitted to the selected client device’.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 31 merely repeats the limitation of parent claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Armington et al. (US PGPub 2003/0163739) in view of Donaldson (US PGPub 2011/0314530).
Claim 30:
Armington discloses a method, comprising: 
receiving, by a voice-based gateway device (voice portal subsystem 200), a voice command (“To begin a session, the user calls into the system from her telephone 610. The voice portal subsystem 200 greets her and solicits her choice of applications. The user specifies her choice of application per the menu of choices available on the default homepage for anonymous callers (at this point the caller has not been identified)”, [0067], see also “In a purely voice-based user-access configuration”, [0068]); 
determining that the received voice command is one of a set of identified voice commands that require authentication (“If her choice is one requiring high-security authentication of identity, the system performs strong two-factor authentication as described below”, [0067]); 
receiving a selection of a client device (telephone 610) (“To begin a session, the user calls into the system from her telephone 610. The voice portal subsystem 200 greets her and solicits her choice of applications”, [0067]); receiving, from the selected client device, an uttered spoken code, the spoken code corresponding to a code generated based on the voice command (“The Web agent 640 receives the user's request for a resource (e.g., the stock trading application), and determines from policy store that it requires high trust authentication. Policy server 650 instructs Web agent 640 to prompt the user to speak a one-time passcode displayed on her token device”, [0070], note the uttered spoken code is the one-time (OTP) passcode as spoken by the user, see also “transmitting a secure passcode to the user. The user would then be expected to return the secure passcode during some interval during which it is valid”, [0045]); 
comparing the received spoken code and a code corresponding to a code transmitted to the selected client device; and performing, responsive to the comparison If the validation subsystem 130 approves the access (as described earlier in Section F.1), it informs policy server 650 that the user has been authenticated and can complete the stock transaction”, [0074], see also “the user-inputted passcode would be converted to an alphanumeric (or other textual) string using speech recognition module 240 (for voice input) or touch tone module 260 (for keypad input). Next, the alphanumeric (or other textual) string may be compared to the correct pass code (either computed via the passcode algorithm or retrieved from secure storage) (step 414). Whether the alphanumeric (or other textual) string substantially matches the correct passcode is determined (step 416)”, [0051]).
Armington does not explicitly disclose verifying the selected client device is authorized to authenticate a user uttering the voice command.
In a similar system controlling access using authentication, Donaldson discloses verifying a client device is authorized to authenticate a voice uttering user (“verifying that the device is authorized to access the access-controlled element, and initiating a biometric authentication process to authenticate the user based on a biometric characteristic of the user”, [0009], see also “determine using speech recognition techniques whether the digits being spoken were the digits that were provided as the input digits”, [0061]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of verifying Armington’s selected client device is authorized to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657